DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered. 

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 09/07/2021.
Claims 1-19 are pending.
Claims 15-19 are previously withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 filed 09/07/2021 has been considered, but they are moot as they are not applicable to the combination references used in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, lines 4-8 recites “communicate, on a first carrier using licensed spectrum, information to a wireless transmit/receive unit (WTRU); sense, on a second carrier using unlicensed spectrum, that the unlicensed spectrum is idle, wherein the first carrier and the second carrier are time aligned“. The new limitation “wherein the first carrier and the second carrier are time aligned” discloses that the unlicensed carrier and the unlicensed carrier are time aligned. However, the in the specification as filed, [0077] license exempt supplementary carriers 420, and in page 20 Table 3, the last row discloses –

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 
From the above, it appears that the unlicensed carrier timing may be offset, not aligned, in time from the licensed carrier. Therefore the description is insufficient.
Accordingly claim 1 contains “new matter and is rejected under 35 U.S.C. 112(a). 

Claim 8 with similar limitation or feature is also rejected for the same reason as claim 1.
Dependent claims 2-7 and 9-14 being dependent on claims 1 and 8 are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbieri et al. (US20120039284, of IDS, with priority of us-provisional-application US 61411817, hereinafter ‘BARBIERI’), in view of Panasonic (R1-093467/R2-094195 Component carrier types in LTE-A, of record, hereinafter ‘PANASONIC’) and with further in view of Linsky, Joel (US20120020258, with priority of us-provisional-application US61366134, hereinafter ‘LINSKY’).   
Regarding claim 1, BARBIERI teaches a base station (Fig. 3 WS-Enabled eNB 310, Fig. 61 network entity 6100) comprising:
a transceiver (Fig. 61 Transceiver 6154); and 
a processor (Fig. 61 Processor 6150), wherein transceiver and the processor are configured to (Para [0303]: FIG. 61 shows a design of an apparatus 6100 (e.g., a network entity or component(s) thereof) for cognitive LTE, as described above with reference to FIGS. 59-60):
communicate, on a first carrier using licensed spectrum, information to a wireless transmit/receive unit (WTRU) (Para [0139]: eNB 1400 may also include a module 1422 for sending DL signals on one or more licensed channels (to WS-UEs and Legacy UEs, see Fig. 14). See also Fig. 59, block 5910. (Fig. 16, Para [0144-0145]) a white space enabled system 1600, which may be part of an LTE advanced (LTE-A) wireless network including WS capability. System 1600 includes a WS-enabled eNB, shown as eNB 1610. eNB 1610 may provide WS connections to WS-UEs such as UE 1620 via multiple DL channels, such as DL channel 1626 on licensed spectrum and DL channel 1628 on WS spectrum);
to sense, on a second carrier using unlicensed spectrum, that the unlicensed spectrum is idle (Para [0091-0092]: In LTE and LTE-A systems, network nodes may use cognitive radio techniques, use active monitoring and sensing for detection of available spectrum or sense spectrum holes beyond the specifically licensed spectrum. (Para [0185]) sensing in systems such as cognitive LTE systems may be aided by suppression of common reference signal (CRS) transmissions. (Fig. 33, Para [0187-0188]) WS-eNB, to provide quiet period (for sensing) omitting transmission CRS in subframes 6, 7 and 8. (Fig. 34, Para [0193]: At 3420, perform sensing on white space (WS) channel (to sense, on a second carrier using unlicensed spectrum). This may be a sensing operation to determine whether other users are occupying the channel (to sense that the unlicensed spectrum is idle). If no other users (idle) repeat 3410. (Fig. 36, Para [0198]) In WS-eNB 3600 a sensing module 3620 (a processor configured to sense) may be provided for monitoring the WS channel (second cell using unlicensed spectrum) to determine whether other users are present (that the unlicensed spectrum is idle))); and
transmit, on a condition that the unlicensed spectrum is idle (Fig. 34, Para [0193]: At 3420, perform sensing on white space (WS) channel. (Shown the Fig. 34) if no other users (on a condition that the unlicensed spectrum is idle) repeat 3410 (transmit)), a plurality of consecutive sub-frames (Fig. 34, stages 3410 -> 3420 -> 3425 -> No -> 3410, Para [0193]: At stage 3410, a reference signal (CRS including control and data as shown in Fig. 33) is transmitted from a network node, such as a WS-eNB, in a first channel, exclusively during a plurality of subframes of a first frame period. Followed by Quiet period, nothing transmitted (as in Fig. 33, tsp 3312). At 3420, perform sensing on white space. If no other users repeat 3410, transmit Reference signal (on a plurality of consecutive subframes as stated above, and shown in Fig. 33 consecutive subframes 9, 0 at least), wherein each of the plurality of consecutive sub-frames includes a downlink control channel transmission and a physical downlink shared channel transmission (Fig. 33, subframes 9, 0, Para [0188]: Subframes 0, 4, 5, and 9 include CRS (as well as control and data information as necessary), implying subframes 0.4.5 and 9 carry in the downlink CRS, a downlink control channel transmission and physical downlink data or shared channel transmission operating in LTE as disclosed in Para [0185], in carrier aggregation mode in system 1600 described by Fig. 16 and Para [0144-0145]).
BARBIERI is silent about wherein the first carrier and the second carrier are time aligned, and (transmit on unlicensed spectrum) sub-frames includes a physical downlink control channel transmission and a physical downlink shared channel transmission.
In an analogous art, PANASONIC teaches (transmit on unlicensed spectrum) sub-frames includes a physical downlink control channel transmission and a physical downlink shared channel transmission (Page 1 Section 1, 4th bullet: DL component carriers configured on which a UE to receive the PDSCH in the DL. (Page 2, Extension Carrier, Para 1-3) An extension carrier can only be operated as part of carrier aggregation. Without control region, possible to transmit PDSCH from first OFDM symbol (implying extension carrier may have control region and PDSCH). Extension carriers can be operated with or without control-region depending on operator’s choice. (Page 3 Table) Extension Carrier can be configured as control-region less or with control region PDCCH, implying Extension Carrier (transmit on unlicensed spectrum) subframe configured with PDSCH only or with PDCCH and PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of (PDCCH and PDSCH) in extension carrier (in unlicensed spectrum) in a carrier aggregation system of PANASONIC to the carrier aggregation system with white space spectrum carrier (in unlicensed spectrum) of BARBIERI in order to take the advantage of method for providing flexibility to operators to use extension carrier without PDCCH to increase throughput in hotspot with small number of UEs, or extension carrier with PDCCH if other DL CCs in the aggregation is not sufficient to provide adequate control information (PANASONIC: Page 2, Para 2-3).
The combination of BARBIERI and PANASONIC are silent about wherein the first carrier and the second carrier are time aligned.
In an analogous art, LINSKY teaches wherein the first carrier and the second carrier are time aligned (Fig. 9, [0062] In operation, the UE 902 desires to establish simultaneous communication with the wireless device 903. The UE 902 begins by determining the current TDD frame structure configuration being used within the LTE-A network 90. The UE 902 determines that the TDD frame structure in use is the TDD frame structure 1 (FIG. 5). Based on this frame configuration information, the UE 902 generates a slot map that provides packet length selection information for aligning the BLUETOOTH.TM. communication packet structure with the uplink/downlink boundary, i.e., subframe boundary 506 (FIG. 5), of the TDD frame structure 1 (FIG. 5). The slot map includes instructions for each slot available for simultaneous communication, i.e., the slots between the guard bands 504 and 505 (FIG. 5), instructing the communicating side of the BLUETOOTH.TM. communication which slot packet slot size to select for any given slot. [0063] The UE 902 uses the link manager protocol to transmit a PDU establishing a sniff period, along with the number of attempts and timeout value, to the wireless device 903. The UE 902 also transmits the slot map using a PDU of the link manager protocol to the wireless device 903. Using the sniff instructions, the wireless device 903 sets it sniff/communication period to coincide with the time slots between the guard bands 504 and 505 (FIG. 5), and then uses the slot map when selecting the appropriate packet length corresponding to the particular current time slot. With a frame structure of the TDD frame structure 1 (FIG. 5), the master BLUETOOTH.TM. device, i.e., the UE 902, may select either a 1-slot packet or a 3-slot packet for master transmissions, and the wireless device 903 may also select either a 1-slot packet or a 3-slot packet for slave transmissions back to the UE 902. In this manner, the two sets of transmissions are synchronized and aligned with the uplink/downlink boundary of the subframe boundary 506 (FIG. 5), thus, avoiding debilitating interference. Supported in US61366134 [0057-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of transmission time synchronization of LINSKY to the carrier aggregation system with white space spectrum carrier (in unlicensed spectrum) of BARBIERI and PANASONIC in order to mitigate interference while using multiple carriers for communication for communication performance on both the downlink and uplink (LINSKY: [0007, 0010, 0063]).

Regarding claim 2, the combination of BARBIERI, PANASONIC and LINSKY, specifically BARBIERI teaches wherein the transceiver and the processor are configured to transmit, on the second carrier without broadcast system information, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Fig. 10, Stage 1070, Para [0126]: At stage 1070, a synchronization operation may be performed based on signaling (e.g., PSS, SSS) received on a detected WS channel or channels).

Regarding claim 3, the combination of BARBIERI, PANASONIC and LINSKY, specifically BARBIERI teaches wherein transmission on the second carrier begins at a time not aligned with a sub-frame boundary of the first carrier (Fig. 25B, Para [0172]: FIG. 25B illustrates one embodiment of WS-specific resource allocation. Assuming a legacy resource allocation 2510, a WS-specific allocation may be defined in different time-frequency resources 2520. These resources may be offset in time, frequency, or both relative to the legacy resource allocation).

Regarding claim 5, the combination of BARBIERI, PANASONIC and LINSKY, specifically BARBIERI teaches wherein the transceiver and the processor are configured to transmit, to another WTRU, an indication of a window for the another WTRU to receive a signal from the base station on the second carrier to perform measurements (Fig. 1, Fig. 16, Para [0145]: eNB 1610 may provide WS connections to WS-UEs such as UE 1620 via multiple DL channels, such as DL channel 1626 on licensed spectrum and DL channel 1628 on WS spectrum. (Fig. 38, stage 3820, Para [0207]) A receiver in a terminal, such as a UE, may receive signaling in the one or more licensed channels and may then perform channel quality measurements, such as are described, for example, for 3GPP LTE. At stage 3820, a second channel quality value or parameter may be generated. The second channel quality value or parameter may be generated based on measurements of white space channels or spectrum).

Regarding claim 6, the combination of BARBIERI, PANASONIC and LINSKY, specifically BARBIERI teaches wherein the signal includes a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Para [0126]: At stage 1070, a synchronization operation may be performed based on signaling (e.g., PSS, SSS) received on a detected WS channel or channels, implying PSS, SSS signals detected are equal to, or higher than usable strength value).

Regarding claim 7, the combination of BARBIERI, PANASONIC and LINSKY, specifically BARBIERI teaches wherein the transceiver and the processor are configured to transmit system information of the first cell corresponding to first carrier without system information of a second cells corresponding to the second carrier (Fig. 6, WS information 620, Para [0114]: These WS IEs may include information such as WS channel or channels information or data (WS channel may or may not be transmitted). e.g. Fig. 11 stage 1120-1130, Para [0128]: if a legacy UE is detected, the eNB may then establish a legacy connection at stage 1130, such as solely through use of licensed channels).

Regarding claim 8, BARBIERI teaches a method performed by a base station (Fig. 3 WS-Enabled eNB 310, Fig. 61 network entity 6100), the method comprising:
communicating, on a first carrier using licensed spectrum, information to a wireless transmit/receive unit (WTRU) (Para [0139]: eNB 1400 may also include a module 1422 for sending DL signals on one or more licensed channels (to WS-UEs and Legacy UEs, see Fig. 14). See also Fig. 59, block 5910. (Fig. 16, Para [0144-0145]) a white space enabled system 1600, which may be part of an LTE advanced (LTE-A) wireless network including WS capability. System 1600 includes a WS-enabled eNB, shown as eNB 1610. eNB 1610 may provide WS connections to WS-UEs such as UE 1620 via multiple DL channels, such as DL channel 1626 on licensed spectrum and DL channel 1628 on WS spectrum);
sensing, on a second carrier using unlicensed spectrum, that the unlicensed spectrum is idle (Para [0091-0092]: In LTE and LTE-A systems, network nodes may use cognitive radio techniques, use active monitoring and sensing for detection of available spectrum or sense spectrum holes beyond the specifically licensed spectrum. (Para [0185]) sensing in systems such as cognitive LTE systems may be aided by suppression of common reference signal (CRS) transmissions. (Fig. 33, Para [0187-0188]) WS-eNB, to provide quiet period (for sensing) omitting transmission CRS in subframes 6, 7 and 8. (Fig. 34, Para [0193]: At 3420, perform sensing on white space (WS) channel (to sense, on a second carrier using unlicensed spectrum). This may be a sensing operation to determine whether other users are occupying the channel (to sense that the unlicensed spectrum is idle). If no other users (idle) repeat 3410. (Fig. 36, Para [0198]) In WS-eNB 3600 a sensing module 3620 (a processor configured to sense) may be provided for monitoring the WS channel (second cell using unlicensed spectrum) to determine whether other users are present (that the unlicensed spectrum is idle))); and
transmitting, on condition that the unlicensed spectrum is idle (Fig. 34, Para [0193]: At 3420, perform sensing on white space (WS) channel. (Shown the Fig. 34) if no other users (on a condition that the unlicensed spectrum is idle) repeat 3410 (transmitting)), a plurality of consecutive sub-frames (Fig. 34, stages 3410 -> 3420 -> 3425 -> No -> 3410, Para [0193]: At stage 3410, a reference signal (CRS including control and data as shown in Fig. 33) is transmitted from a network node, such as a WS-eNB, in a first channel, exclusively during a plurality of subframes of a first frame period. Followed by Quiet period, nothing transmitted (as in Fig. 33, tsp 3312). At 3420, perform sensing on white space. If no other users repeat 3410, transmit Reference signal (on a plurality of consecutive subframes as stated above, and shown in Fig. 33 consecutive subframes 9, 0 at least), wherein each of the plurality of consecutive subframes includes a downlink control channel transmission and a physical downlink shared channel transmission (Fig. 33, subframes 9, 0, Para [0188]: Subframes 0, 4, 5, and 9 include CRS (as well as control and data information as necessary), implying subframes 0.4.5 and 9 carry in the downlink CRS, a downlink control channel transmission and physical downlink data or shared channel transmission operating in LTE as disclosed in Para [0185], in carrier aggregation mode in system 1600 described by Fig. 16 and Para [0144-0145]).
BARBIERI is silent about. wherein the first carrier and the second carrier are time aligned subframes includes a physical downlink control channel transmission and a physical downlink shared channel transmission.
In an analogous art, PANASONIC teaches subframes includes a physical downlink control channel transmission and a physical downlink shared channel transmission (Page 1 Section 1, 4th bullet: DL component carriers configured on which a UE to receive the PDSCH in the DL. (Page 2, Extension Carrier, Para 1-3) An extension carrier can only be operated as part of carrier aggregation. Without control region, possible to transmit PDSCH from first OFDM symbol (implying extension carrier may have control region and PDSCH). Extension carriers can be operated with or without control-region depending on operator’s choice. (Page 3 Table) Extension Carrier can be configured as control-region less or with control region PDCCH, implying Extension Carrier can be configured with PDSCH only or with PDCCH and PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of (PDCCH and PDSCH) in extension carrier (in unlicensed spectrum) in a carrier aggregation system of PANASONIC to the carrier aggregation system with white space spectrum carrier (in unlicensed spectrum) of BARBIERI in order to take the advantage of method for providing flexibility to operators to use extension carrier without PDCCH to increase throughput in hotspot with small number of UEs, or extension carrier with PDCCH if other DL CCs in the aggregation is not sufficient to provide adequate control information (PANASONIC: Page 2, Para 2-3).
The combination of BARBIERI and PANASONIC are silent about wherein the first carrier and the second carrier are time aligned.
In an analogous art, LINSKY teaches wherein the first carrier and the second carrier are time aligned (Fig. 9, [0062] In operation, the UE 902 desires to establish simultaneous communication with the wireless device 903. The UE 902 begins by determining the current TDD frame structure configuration being used within the LTE-A network 90. The UE 902 determines that the TDD frame structure in use is the TDD frame structure 1 (FIG. 5). Based on this frame configuration information, the UE 902 generates a slot map that provides packet length selection information for aligning the BLUETOOTH.TM. communication packet structure with the uplink/downlink boundary, i.e., subframe boundary 506 (FIG. 5), of the TDD frame structure 1 (FIG. 5). The slot map includes instructions for each slot available for simultaneous communication, i.e., the slots between the guard bands 504 and 505 (FIG. 5), instructing the communicating side of the BLUETOOTH.TM. communication which slot packet slot size to select for any given slot. [0063] The UE 902 uses the link manager protocol to transmit a PDU establishing a sniff period, along with the number of attempts and timeout value, to the wireless device 903. The UE 902 also transmits the slot map using a PDU of the link manager protocol to the wireless device 903. Using the sniff instructions, the wireless device 903 sets it sniff/communication period to coincide with the time slots between the guard bands 504 and 505 (FIG. 5), and then uses the slot map when selecting the appropriate packet length corresponding to the particular current time slot. With a frame structure of the TDD frame structure 1 (FIG. 5), the master BLUETOOTH.TM. device, i.e., the UE 902, may select either a 1-slot packet or a 3-slot packet for master transmissions, and the wireless device 903 may also select either a 1-slot packet or a 3-slot packet for slave transmissions back to the UE 902. In this manner, the two sets of transmissions are synchronized and aligned with the uplink/downlink boundary of the subframe boundary 506 (FIG. 5), thus, avoiding debilitating interference. Supported in US61366134 [0057-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of transmission time synchronization of LINSKY to the carrier aggregation system with white space spectrum carrier (in unlicensed spectrum) of BARBIERI and PANASONIC in order to mitigate interference while using multiple carriers for communication for communication performance on both the downlink and uplink (LINSKY: [0007, 0010, 0063]).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbieri et al. (US20120039284, of IDS, with priority of us-provisional-application US 61411817, hereinafter ‘BARBIERI’), in view of Panasonic (R1-093467/R2-094195 Component carrier types in LTE-A, of record, hereinafter ‘PANASONIC’) in view of Linsky, Joel (US20120020258, with priority of us-provisional-application US61366134, hereinafter ‘LINSKY’) and with further in view of Dai et al. (US20140079016, of IDS, with priority of us-provisional-application US 61413221, hereinafter ‘DAI’).   
Regarding claim 4, the combination of BARBIERI, PANASONIC and LINSKY do not explicitly disclose wherein the transceiver and the processor are configured to sense that the unlicensed spectrum is available for a duration longer than a short interframe spacing (SIFS).
In analogous art, DAI teaches wherein the transceiver and the processor are configured to sense that the unlicensed spectrum is available for a duration longer than a short interframe spacing (SIFS) (Fig. 1A, [0073-0074] he base station 114a and the WTRUs 102a, 102b, 102c may implement a radio technology such as evolved UTRA (E-UTRA), which may establish the air interface 116 using long term evolution (LTE) and/or LTE-Advanced ( LTE-A), CDMA2000, GSM, and the like. [0075] the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN).  
Para [0102]: The node may then check the non-primary channels 310, 315 and 320 for a period of PIFS (PIFS > SIFS, well known) before transmission to help ensure that all of the channels are in fact free).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of DAI to the system of BARBIERI, PANASONIC and LINSKY in order to take the advantage of a methods to facilitate dynamic spectrum allocation and ensuring robustness of the LAN (unlicensed band) to maximize the bandwidth usable by a system to support bandwidth-demanding wireless applications (DAI: para [0002-0004]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lim et al. (US20130070718), describing METHOD IN WHICH A MOBILE STATION THAT SUPPORTS TWO OR MORE RADIO ACCESS TECHNOLOGIES PERFORMS COMMUNICATION WITH TWO OR MORE NETWORKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413